Form: Dismiss TRAP 42.3







COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



RUBEN ESCOBAR,

                            Appellant,
v.

DORA ESCOBAR,

                            Appellee.

§

§

§

§

§

No. 08-06-00310-CV

Appeal from the

383rd District Court 

of El Paso County, Texas

(TC# 2004CM1357)




MEMORANDUM OPINION

            Appellant Ruben Escobar, appearing pro se, seeks to appeal from a default decree of divorce
entered by the trial court on November 12, 2004.  Appellant filed his notice of appeal on November
13, 2006.  Pending before the Court on its own initiative is the dismissal of this appeal for want of
jurisdiction.  See Tex.R.App.P. 42.3.
            This Court possesses the authority to dismiss an appeal for want of jurisdiction after giving
proper notice to all parties.  Id.  On November 13, 2006, the Clerk of this Court notified Appellant,
in accordance with Texas Rule of Appellate Procedure 42.3, that this Court may not have jurisdiction
over his appeal because it appeared the notice of appeal was untimely filed.  See Tex.R.App.P.
26.1(c).  Appellant was advised that this appeal would be dismissed unless any party could show
cause for continuing the appeal within ten days from the date of receipt of this Court’s letter.  

Appellant failed to respond to this Court’s notice.   Accordingly, we dismiss this appeal for want of
jurisdiction.  See Tex.R.App.P. 42.3(a).
 
                                                                        KENNETH R. CARR, Justice

December 21, 2006

Before Chew, C.J., McClure, and Carr, JJ.